Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55       Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 1 of 67




                        RJN - Exhibit 9- Page 1 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55       Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 2 of 67




                        RJN - Exhibit 9- Page 2 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55       Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 3 of 67




                        RJN - Exhibit 9- Page 3 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55       Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 4 of 67




                        RJN - Exhibit 9- Page 4 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55       Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 5 of 67




                        RJN - Exhibit 9- Page 5 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55       Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 6 of 67




                        RJN - Exhibit 9- Page 6 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55       Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 7 of 67




                        RJN - Exhibit 9- Page 7 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55       Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 8 of 67




                        RJN - Exhibit 9- Page 8 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55       Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 9 of 67




                        RJN - Exhibit 9- Page 9 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 10 of 67




                        RJN - Exhibit 9- Page 10 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 11 of 67




                        RJN - Exhibit 9- Page 11 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 12 of 67




                        RJN - Exhibit 9- Page 12 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 13 of 67




                        RJN - Exhibit 9- Page 13 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 14 of 67




                        RJN - Exhibit 9- Page 14 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 15 of 67




                        RJN - Exhibit 9- Page 15 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 16 of 67




                        RJN - Exhibit 9- Page 16 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 17 of 67




                        RJN - Exhibit 9- Page 17 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 18 of 67




                        RJN - Exhibit 9- Page 18 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 19 of 67




                        RJN - Exhibit 9- Page 19 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 20 of 67




                        RJN - Exhibit 9- Page 20 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 21 of 67




                        RJN - Exhibit 9- Page 21 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 22 of 67




                        RJN - Exhibit 9- Page 22 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 23 of 67




                        RJN - Exhibit 9- Page 23 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 24 of 67




                        RJN - Exhibit 9- Page 24 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 25 of 67




                        RJN - Exhibit 9- Page 25 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 26 of 67




                        RJN - Exhibit 9- Page 26 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 27 of 67




                        RJN - Exhibit 9- Page 27 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 28 of 67




                        RJN - Exhibit 9- Page 28 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 29 of 67




                        RJN - Exhibit 9- Page 29 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 30 of 67




                        RJN - Exhibit 9- Page 30 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 31 of 67




                        RJN - Exhibit 9- Page 31 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 32 of 67




                        RJN - Exhibit 9- Page 32 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 33 of 67




                        RJN - Exhibit 9- Page 33 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 34 of 67




                        RJN - Exhibit 9- Page 34 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 35 of 67




                        RJN - Exhibit 9- Page 35 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 36 of 67




                        RJN - Exhibit 9- Page 36 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 37 of 67




                        RJN - Exhibit 9- Page 37 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 38 of 67




                        RJN - Exhibit 9- Page 38 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 39 of 67




                        RJN - Exhibit 9- Page 39 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 40 of 67




                        RJN - Exhibit 9- Page 40 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 41 of 67




                        RJN - Exhibit 9- Page 41 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 42 of 67




                        RJN - Exhibit 9- Page 42 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 43 of 67




                        RJN - Exhibit 9- Page 43 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 44 of 67




                        RJN - Exhibit 9- Page 44 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 45 of 67




                        RJN - Exhibit 9- Page 45 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 46 of 67




                        RJN - Exhibit 9- Page 46 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 47 of 67




                        RJN - Exhibit 9- Page 47 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 48 of 67




                        RJN - Exhibit 9- Page 48 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 49 of 67




                        RJN - Exhibit 9- Page 49 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 50 of 67




                        RJN - Exhibit 9- Page 50 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 51 of 67




                        RJN - Exhibit 9- Page 51 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 52 of 67




                        RJN - Exhibit 9- Page 52 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 53 of 67




                        RJN - Exhibit 9- Page 53 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 54 of 67




                        RJN - Exhibit 9- Page 54 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 55 of 67




                        RJN - Exhibit 9- Page 55 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 56 of 67




                        RJN - Exhibit 9- Page 56 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 57 of 67




                        RJN - Exhibit 9- Page 57 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 58 of 67




                        RJN - Exhibit 9- Page 58 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 59 of 67




                        RJN - Exhibit 9- Page 59 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 60 of 67




                        RJN - Exhibit 9- Page 60 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 61 of 67




                        RJN - Exhibit 9- Page 61 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 62 of 67




                        RJN - Exhibit 9- Page 62 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 63 of 67




                        RJN - Exhibit 9- Page 63 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 64 of 67




                        RJN - Exhibit 9- Page 64 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 65 of 67




                        RJN - Exhibit 9- Page 65 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 66 of 67




                        RJN - Exhibit 9- Page 66 of 67
Case 2:09-bk-26198-BR Doc 52-9 Filed 10/29/20 Entered 10/29/20 07:46:55        Desc
          Exhibit Exhibit 9 - Mtn and Bosse Billing Statements Page 67 of 67




                        RJN - Exhibit 9- Page 67 of 67
